NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                 Submitted July 11, 2017*
                                  Decided July 26, 2017



                                           Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge



No. 17-1801                                                       Appeal from the United
                                                                  States District Court for
THOMAS JOHN CARTER,
                                                                  the Northern District of
   Plaintiff-Appellant,
                                                                  Illinois, Eastern Division.
         v.
                                                                  No. 16-cv-9732
JPMORGAN CHASE BANK, N.A., and U.S. SECURITY                      Robert M. Dow, Jr., Judge.
ASSOCIATES, INC.,
   Defendants-Appellees.



                                            Order

    Thomas Carter contends that defendants violated legal requirements when
security guards at a building where he was scheduled for an employment
interview deemed his identification unsatisfactory and did not let him enter.


*This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
We have unanimously agreed to decide the case without argument because the briefs and record
adequately present the facts and legal arguments, and argument would not significantly aid the
court. See Fed. R. App. P. 34(a)(2)(C).
No. 17-1801                                                                   Page 2



    This is Carter’s third suit about the events of that day. See Carter v. JPMorgan
Chase Bank, N.A., No. 16-1082 (7th Cir. May 31, 2016) (nonprecedential
disposition affirming the dismissal of an earlier suit). The district court dismissed
Carter’s latest complaint as barred by the doctrine of claim preclusion (res
judicata). Carter does not take issue with the district court’s evaluation or
application of that doctrine’s elements. Instead he contends that because he paid
a new filing fee and served the defendants with process in this new case he is
entitled to a fresh decision on the merits. That contention misunderstands the
law of preclusion, which limits to one the number of suits presenting the same
claim. That Carter has filed a new suit under a new docket number is what
brings the doctrine of preclusion into play; it is not an exception to that doctrine.

     The district court’s order does not need elaboration, and its judgment is
affirmed. Carter must understand that any further attempt to litigate claims
arising from the events of April 24, 2014, will lead to financial and other
penalties.